DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard (8,789,739) in view of Marczyk (8,459,522).  Swengard discloses the invention substantially as claimed.  Swengard discloses, at least 1-3, 9, and 17-24 and  col. 8, line 15-59 and col. 9, line 23 to col. 11, line 19;  a surgical device, comprising: a proximal housing (160); a shaft (112) extending distally from the housing; an end effector coupled to a distal end of the shaft, the end effector including a cartridge jaw (121) and an anvil (124) configured to move between an open position and a closed position in which tissue can be engaged therebetween; an I-beam (170, according to col. 10, lines 3-12. Also see annotated fig. 9 below, which shows where the beam has an I-shaped cross-section.) configured to move distally relative to the cartridge jaw and the anvil and thereby drive staples into tissue engaged between the cartridge jaw and .
However, Swensgard does not explicitly disclose an elongate member disposed at least partially in the shaft and configured to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the cartridge jaw and the anvil wherein a gear is operably coupled to the I-beam and is configured to be rotated and thereby cause the I-beam to move proximally relative to the cartridge jaw and the anvil, wherein the gear is located in the proximal housing; wherein the rotation of the gear also causes the elongate member to move proximally relative to the shaft, wherein the device further comprises an actuator configured to be actuated, thereby causing the elongate member to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the cartridge jaw and the anvil; and wherein a surgical robot is configured to cause the elongate member to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the cartridge jaw and the anvil. 
Marczyk teaches, at least in figures 1, 3, and 4 and col. 3, lines 22-24 and col. 4, line 22 to col. 5, line 63; an elongate member (92) disposed at least partially in a shaft (30) and configured to move distally relative to the shaft and thereby cause the a beam (55) to move distally relative to a cartridge jaw  (111) and an anvil (113) wherein a gear (118) is operably coupled to the beam  and is configured to be rotated and thereby cause the beam to move proximally relative to the cartridge jaw and the anvil (according to col. 4, lines 53-61), wherein the gear is located in a proximal housing (12); wherein the rotation of the gear also causes the elongate member to move proximally relative to the shaft, wherein the device further comprises an actuator (60) configured to be actuated, thereby causing the elongate member to move distally relative to the shaft and thereby cause the beam to move distally relative to the cartridge jaw and the anvil; and wherein a surgical robot (a robotic system, according to col. 3, lines 22-24) is configured to cause the elongate member to move distally relative to the shaft and thereby cause the beam to move distally relative to the cartridge jaw and the anvil.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to configure the device of Swensgard, so that it includes an elongate member, gear, actuator, and a surgical robot as claimed.  Such modifications would allow a surgeon to have a selectively activatable stapler that would reduce fatigue during repeated use, and would provide the surgeon with tactile feedback for varying the force applied by a motor on stapling and/or clamping mechanisms.


. 
    PNG
    media_image1.png
    429
    479
    media_image1.png
    Greyscale

Claim 1, 8, 9, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard (8,789,739) in view of Green et al. (5,318,221).  Swensgard discloses the invention substantially as claimed.  Swengard discloses, at least 1-3, 9, and 17-24 and  col. 8, line 15-59 and col. 9, line 23 to col. 11, line 19;  a surgical device, comprising: a proximal housing (160); a shaft (112) extending distally from the housing; an end effector coupled to a distal end of the shaft, the end effector including a cartridge jaw (121) and an anvil (124) configured to move between an open position and a closed position in which tissue can be engaged therebetween; an I-beam (170, according to col. 10, lines 3-12. Also see annotated fig. 9 above, which shows where the beam has an I-shaped cross-section.) configured to move distally relative to .  
Swensgard also discloses a surgical method, comprising: engaging tissue between jaws (121, 124) of a surgical device, the surgical device including a proximal housing (160) and including a shaft (112) extending distally from the housing; causing a cutting element (175) to cut the engaged tissue (according to col. 20, lines 33-43) and  an I-beam of the surgical device to move distally relative to the jaws, the distal movement of the I-beam causing staples to be driven from one of the jaws and into the engaged tissue; and after staples have been driven from one of the jaws and into the engaged tissue, and wherein the method comprises, prior to engaging the tissue, removably disposing a staple cartridge (130a, according to col. 8 lines 33-49) in the one of the jaws.



.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Swensgard (8,789,739) in view of Green et al. (5,318,221), and further in view of Marczyk (8,459,522).  Swensgard in view of Green et al. discloses the invention substantially as clamed, but does not explicitly disclose that a surgical robot causes the elongate member to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the jaws. Marczyk teaches, at least in figures 1, 3, and 4 and col. 3, lines 22-24 and col. 4, line 22 to col. 5, line 63; an elongate member (92) disposed at least partially in a shaft (30) and configured to move distally relative to the shaft and thereby cause the a beam (55) to move distally relative to a cartridge jaw  (111) and an anvil (113); wherein a gear (118) is operably coupled to the beam and is configured to be rotated and thereby cause the beam to move proximally relative to the cartridge jaw and the anvil (according to col. 4, lines 53-61), and wherein a surgical robot (a robotic system, according to col. 3, lines 22-24) may cause the elongate member to move distally relative to the shaft and thereby cause a beam to move distally relative to jaws. .  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to configure the device of Swensgard in view of Green et al., .
  
Allowable Subject Matter
Claims 3, 4, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a surgical device, comprising, inter alia: a proximal housing; a shaft; an end effector coupled to a distal end of the shaft, the end effector including a cartridge jaw and an anvil configured to move between an open position and a closed position; an I-beam configured to move distally relative to the cartridge jaw and the anvil; an elongate member disposed at least partially in the shaft and configured to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the cartridge jaw and the anvil; and a gear operably coupled to the I-beam configured to be rotated and thereby cause the I-beam to move proximally relative to the cartridge jaw and the anvil; wherein the gear does not rotate during the distal movement of the elongate member relative to the shaft and/or during the distal movement of the I-beam relative to the jaws.
	Also, none of the prior art of record, alone or in combination, discloses a surgical method, comprising, inter alia: engaging tissue between jaws of a surgical device, the surgical device including a proximal housing and including a shaft extending distally .
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a surgical method, comprising, inter alia: engaging tissue between jaws of a surgical device, the surgical device including a proximal housing and including a shaft extending distally from the housing, the jaws being coupled to a distal end of the shaft; longitudinally translating an elongate member disposed at least partially in the shaft in a distal direction, the longitudinal translation of the elongate member in the distal direction causing an I-beam of the surgical device to longitudinally translate in the distal direction and thereby cause staples to be driven from one of the jaws and into the engaged tissue; wherein the gear does not rotate during the longitudinal translation of the elongate member in the distal direction or during the longitudinal translation of the I-beam in the distal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771